                                            Case 4:18-cv-03451-JST Document 127 Filed 06/29/21 Page 1 of 7




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        ATARI INTERACTIVE, INC.,                         Case No. 18-cv-03451-JST
                                                         Plaintiff,
                                   8
                                                                                             SUPPLEMENTAL ORDER RE:
                                                  v.                                         SUMMARY JUDGMENT
                                   9

                                  10        REDBUBBLE, INC.,                                 Re: ECF Nos. 103, 105
                                                         Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           The Court previously ordered supplemental briefing on two topics that the parties’ original

                                  14   summary judgment briefs did not sufficiently address: (1) whether Defendant Redbubble, Inc. is

                                  15   entitled to summary judgment on the question of whether Redbubble’s alleged trademark

                                  16   infringement was willful, and (2) whether Plaintiff Atari Interactive, Inc. should be precluded from

                                  17   recovering monetary relief in light its alleged failure to produce evidence of damages. ECF No.

                                  18   102. The parties filed briefs in accordance with the Court’s order. ECF Nos. 103, 105, 107, 109,

                                  19   110, 114. Having carefully considered the parties’ briefs, the Court now rules as follows.

                                  20   I.      WILLFUL TRADEMARK INFRINGEMENT

                                  21           Atari makes claims against Redbubble for both copyright infringement and trademark

                                  22   infringement. ECF No. 97 at 5-6. Redbubble previously filed a motion for summary judgment on

                                  23   the issue of willful infringement. Id. at 8. The parties did not separately brief willfulness as to

                                  24   copyright versus trademark infringement, and the Court’s summary judgment order addressed

                                  25   willfulness only as it related to copyright infringement, finding that Redbubble was entitled to

                                  26   judgment on that issue. Id. at 31. The Court held that:

                                  27                   Atari . . . cannot establish willfulness. Willful infringement requires
                                                       showing “(1) that the infringing party was actually aware of the
                                  28                   infringing activity, or (2) that the infringing party’s actions were the
                                             Case 4:18-cv-03451-JST Document 127 Filed 06/29/21 Page 2 of 7



                                                       result of reckless disregard, or willful blindness to, the copyright
                                   1                   holder’s rights.” VHT [VHT, Inc. v. Zillow Grp., Inc., 918 F.3d 723
                                                       (9th Cir. 2019)] at 748 (quoting Unicolors, [Unicolors, Inc. v. Urb.
                                   2                   Outfitters, Inc., 853 F.3d 980 (9th Cir. 2017)] at 991. As described in
                                                       previous sections, Atari fails to establish either knowledge or willful
                                   3                   blindness to infringement of Atari’s copyrights. Nor did Redbubble
                                                       act with reckless disregard, since it promptly removed infringing
                                   4                   listings and began to police for Atari’s content. See ECF No. 80 ¶¶
                                                       25-27. Redbubble’s systems overall appear to be designed in a
                                   5                   “copyright protective” way, similar to VHT’s system. See VHT, 918
                                                       F.3d at 748-79; ECF No. 80 ¶¶ 7-27. These are simply not the facts
                                   6                   of willful infringement. Redbubble is entitled to judgment on this
                                                       claim.
                                   7

                                   8   ECF No. 97 at 31.

                                   9            In light of this holding, the Court could reach a different result as to Atari’s trademark

                                  10   claims only if the standard for willfulness in that context were lower. But the standard is not

                                  11   lower; it is nearly identical: “A Lanham Act plaintiff alleging trademark infringement can

                                  12   establish that defendants acted willfully by showing that: (1) defendants intentionally used the
Northern District of California
 United States District Court




                                  13   marks knowing they were counterfeit; or (2) defendants ‘willfully blinded’ themselves to facts that

                                  14   should have put them on notice that they were selling counterfeit goods and infringing plaintiffs’

                                  15   trademarks.” SAS v. Sawabeh Info. Servs. Co., No. 11-cv-04147-MMM (MANx), 2015 WL

                                  16   12763541, at *7 (C.D. Cal. June 22, 2015). Applying a virtually identical standard to the same

                                  17   body of evidence that it considered in connection with Atari’s copyright claims, the Court reaches

                                  18   the same result as to Atari’s trademark claims: Atari cannot establish willfulness, and Redbubble

                                  19   is entitled to summary judgment on that issue.

                                  20   II.      ATARI’S FAILURE TO PRODUCE EVIDENCE OF DAMAGES

                                  21            Redbubble previously moved to preclude Atari from offering a damages case on grounds

                                  22   that Atari “failed to disclose the basis or a computation for any damage claim in its Initial

                                  23   Disclosures or discovery.” ECF No. 75 at 31. After concluding that “[t]he parties’ sparse

                                  24   briefing” on the subject did not address the full range of considerations necessary to resolve the

                                  25   issue, the Court denied Redbubble’s motion without prejudice to a renewed motion based on more

                                  26   robust briefing. ECF No. 97 at 31-32. That renewed motion is now before the Court.

                                  27            A.     Redbubble’s Damages-Related Disclosures

                                  28            The parties do not dispute the history of Atari’s damages-related disclosures, which is as
                                                                                           2
                                             Case 4:18-cv-03451-JST Document 127 Filed 06/29/21 Page 3 of 7




                                   1   follows: Atari served its Rule 26 initial disclosures on October 31, 2018. ECF No. 106-1. In that

                                   2   document, Atari asserted that it was seeking statutory damages, lost profits “including lost

                                   3   licensing fees and sales and harm to goodwill and reputation,” Redbubble’s profits from the

                                   4   alleged infringement, and corrective advertising costs. Id. at 4. However, aside from reciting the

                                   5   range of statutory damages available as a matter of law, Atari provided no quantification or

                                   6   computation of damages for any of these categories. Instead, it claimed that it had “not yet

                                   7   quantified the amount of actual damages or wrongful profits because discovery and likely expert

                                   8   testimony is necessary for that quantification.” Id. Atari also did not disclose or produce any

                                   9   documents that it might use to support its claimed damages, such as documents showing lost

                                  10   profits or its license fees, sales figures, valuations of its goodwill, or corrective advertising costs.

                                  11   Id.

                                  12            Atari served amended Rule 26 disclosures on December 12, 2019. ECF No. 106-2. On the
Northern District of California
 United States District Court




                                  13   subject of damages, the amended disclosures merely parroted Atari’s initial disclosures and did

                                  14   not provide a damages computation or identify or produce damages-related documents. Id. at 4-5.

                                  15   Once again, Atari stated that it “has not yet quantified the amount of actual damages or wrongful

                                  16   profits because discovery and likely expert testimony is necessary for that quantification.” Id. at 5.

                                  17            Atari’s discovery responses were only slightly more helpful. When asked in

                                  18   interrogatories to identify “each listing or product offered through the Redbubble marketplace that

                                  19   [Atari] contend[s] infringe [Atari’s] trademark[s],” ECF No. 106-3 at 4, Atari referred Redbubble

                                  20   to Exhibit 7 of Atari’s complaint, id., which are printed pages of what appear to be screenshots

                                  21   from the Redbubble website, ECF No. 1-3; see also ECF No. 1 ¶ 17. Atari gave the same answer

                                  22   when asked to identify the specific Redbubble products that infringed Atari’s copyrights. ECF

                                  23   No. 106-3 at 8. Atari claimed to have “been deprived of past and future licensing income based on

                                  24   Redbubble’s sale and offering for sale of Atari-branded goods,” but it provided no specifics. Id. at

                                  25   11. Asked to “identify with specificity all licenses, assignments, or other grants of any rights in or

                                  26   under any Atari Copyright or Atari Mark (including but not limited to licenses or other grants by

                                  27   or to [Atari], including all terms of such licenses,” Atari mostly ignored the interrogatory, stating

                                  28   only that it “currently has licensing relationships with such companies as Animoca, AtGames,
                                                                                           3
                                          Case 4:18-cv-03451-JST Document 127 Filed 06/29/21 Page 4 of 7




                                   1   Difuzed, Next Gaming, and Tastemakers.” Id. at 12. Atari also provided links to the websites of

                                   2   two retailer licensees. Id. at 13. In response to Redbubble’s document requests, it produced

                                   3   approximately 300 documents, not labelled to correspond to the categories in the requests, which

                                   4   included four pages regarding Atari’s licensing revenue. ECF No. 106 at 2.

                                   5          On December 16, 2019, Redbubble took the deposition of Atari’s Chief Executive Officer,

                                   6   Frederic Chesnais, who was acting as Atari’s Rule 30(b)(6) designee. Chesnais testified that he

                                   7   did not make any efforts to determine the use of each Atari mark in connection with the products

                                   8   that are at issue in this lawsuit. ECF No. 106-8 at 17. Similarly, with regard to the deposition

                                   9   notice topic of Atari’s “contention that Atari has been damaged or harmed by any use of any of the

                                  10   Atari Marks or Atari Copyrights by Redbubble . . . including support for any claim that Atari has

                                  11   sustained lost sales and profits or damages to its goodwill,” Chesnais did not review any financial

                                  12   records because he felt the question “was not financial.” Id. at 21-22. Chesnais also confirmed
Northern District of California
 United States District Court




                                  13   that as of the date of the deposition, which was held three days after the close of fact discovery,

                                  14   Atari had not yet begun its damages investigation and had not done any “quantitative analysis”

                                  15   regarding lost “revenue and royalties.” Id. at 24; see generally id. at 22-25.

                                  16          Four days later, Atari disclosed the expert report of Christopher Lucero, which purported

                                  17   to opine on whether “the defendant’s promotion and/or sale of counterfeit or infringing products

                                  18   caused harm to Plaintiff, and, if so, in what forms.” ECF No. 106-9 at 9. Lucero cited evidence of

                                  19   Atari’s product sales, which purport to show the Atari brand’s value; articles regarding the effect

                                  20   of infringement on a brand’s value and business opportunities; and evidence of lost revenues. Id.

                                  21   at 11-12, 15-17, 24. But Redbubble states, and Atari does not dispute, that none of these

                                  22   documents was identified in Atari’s initial disclosures or produced during discovery. ECF No.

                                  23   105 at 11. Furthermore, as with Atari’s other disclosures, Mr. Lucero’s report offered no

                                  24   computation or quantification of damages.

                                  25          As part of its briefing on the issue of both damages and willfulness, Atari submitted

                                  26   declarations and screenshots purporting to show additional acts of infringement by Redbubble.

                                  27   See ECF Nos. 103-2, 103-3, 103-4, 103-5, 109-6, 110-3, 110-4, 110-5. It appears that none of this

                                  28   evidence was disclosed formally or informally by Atari prior to the filing of its motion papers.
                                                                                         4
                                          Case 4:18-cv-03451-JST Document 127 Filed 06/29/21 Page 5 of 7




                                   1          B.      Analysis

                                   2          Redbubble argues that Atari failed to comply with its disclosure obligations under Rule 26.

                                   3   It asks the Court to preclude Atari from recovering any monetary relief or, at least, from receiving

                                   4   monetary relief other than any profits that Redbubble made from infringement; in the alternative,

                                   5   it asks the Court to enter summary judgment in Redbubble’s favor on the issue of damages. ECF

                                   6   No. 105. Atari responds that it is only seeking statutory and not actual damages, so it “need only

                                   7   disclose that [it] intend[s] to seek statutory damages,” and nothing more, because “there is no

                                   8   ‘particular damages computation otherwise required by Rule 26’” for a party seeking statutory

                                   9   damages. ECF No. 109 at 13 (quoting Undiscovered Corp. v. Heist Studios, No. CV 18-5719

                                  10   FMO (ASx), 2019 WL 8219489, at *5 (C.D. Cal. Oct. 1, 2019)).

                                  11          Both the Copyright Act and the Lanham Act permit a plaintiff to elect an award of

                                  12   statutory damages in lieu of actual damages. Desire, LLC v. Manna Textiles, Inc., 986 F.3d 1253,
Northern District of California
 United States District Court




                                  13   1264 (9th Cir. 2021) (Copyright Act); K & N Eng’g, Inc. v. Bulat, 510 F.3d 1079, 1082 (9th Cir.

                                  14   2007) (Lanham Act). The question before the Court is whether a party seeking statutory damages

                                  15   must do more than indicate its intent to seek such damages.

                                  16          Courts have ruled both ways on this question. For example, one court precluded the

                                  17   plaintiff from offering any evidence of damages where it “provide[d] no computation of its

                                  18   claimed . . . statutory damages.” Ketab Corp. v. Mesriani L. Grp., No. 14-cv-07241-RSWL

                                  19   (MRWx), 2016 WL 5921767, at *3 (C.D. Cal. Mar. 18, 2016). Similar to Atari in this case, Ketab

                                  20   had disclosed that it would “elect to seek either willful statutory damages or actual damages for

                                  21   various federal and state trademark infringement claims at the time of trial”; that “Actual Damages

                                  22   will be calculated on the disgorgement of Defendants’ illicitly gained profits from the trademark

                                  23   infringement since the Defendants’ infringement of the trademarks began”; and that “because

                                  24   Defendants are late or have not responded to production requests, Plaintiff cannot properly

                                  25   calculate a dollar amount.” Id. at *1. The court concluded that these disclosures were “wholly

                                  26   insufficient to enable Defendants to understand the contours of their potential exposure.” Id. at *2.

                                  27   Another court, by contrast, denied the defendant’s motion for summary judgment where the

                                  28   plaintiff claimed nominal and statutory damages without providing a damages calculation under
                                                                                        5
                                          Case 4:18-cv-03451-JST Document 127 Filed 06/29/21 Page 6 of 7




                                   1   Rule 26. GeoMetWatch Corp. v. Hall, No. 1:14-cv-00060-JNP, 2018 WL 6240991, at *16 (D.

                                   2   Utah Nov. 27, 2018). The court reasoned that “a request for nominal or statutory damages does

                                   3   not appear to qualify as information that a party must disclose under Rule 26(a).” Id. (quotation

                                   4   marks omitted).

                                   5          In considering what disclosures are required, the Court considers the purpose of statutory

                                   6   damages. Statutory damages are intended “to provide adequate compensation to the copyright

                                   7   holder and to deter infringement.” Desire, 986 F.3d at 1271 (quoting Frank Music Corp. v.

                                   8   Metro-Goldwyn-Mayer Inc., 886 F.2d 1545, 1554 (9th Cir. 1989)). A statutory damages award

                                   9   “must bear a plausible relationship to Plaintiff’s actual damages,” Michael Grecco Prods., Inc. v.

                                  10   Enthusiast Gaming, Inc., No. 19-cv-06399-LHK, 2020 WL 7227199, at *10 (N.D. Cal. Dec. 8,

                                  11   2020), and “should not provide copyright owners a windfall,” Desire, 986 F.3d at 1271. On the

                                  12   other hand, “a plaintiff may recover statutory damages whether or not there is adequate evidence
Northern District of California
 United States District Court




                                  13   of the actual damages suffered by the plaintiff or of the profits reaped by defendant.” UL LLC v.

                                  14   Space Chariot Inc., 250 F. Supp. 3d 596, 614-15 (C.D. Cal. 2017) (citing Peer Int’l Corp. v.

                                  15   Pausa Recs., Inc., 909 F.2d 1332, 1337 (9th Cir. 1990) (alteration in original)). In addition,

                                  16   statutory damages “are larger than actual damages because in addition to compensating Plaintiff,

                                  17   statutory damages are intended to provide a penalty against defendants and deter potential future

                                  18   infringement by similarly situated actors.” Michael Grecco Prods., 2020 WL 7227199, at *10

                                  19   (quotation marks and citation omitted).

                                  20          Harmonizing these principles, the Court concludes that Atari may seek an award of

                                  21   minimum statutory damages without disclosing any damages calculations but, to avoid a potential

                                  22   windfall, it must provide some evidence of its lost profits or Redbubble’s profits if it seeks an

                                  23   award greater than the statutory minimum. This holding is consistent with Congress’s command

                                  24   with regard to the Copyright Act that “the plaintiff in an infringement suit is not obliged to submit

                                  25   proof of damages and profits and may choose to rely on the provision for minimum statutory

                                  26   damages.” H.R. Rep. No. 94-1476 at 361 (1976) (emphasis added).

                                  27          Atari has presented no evidence on which to base an award of anything other than

                                  28   minimum statutory damages on any of its claims. It is subject to a bar against introducing such
                                                                                         6
                                          Case 4:18-cv-03451-JST Document 127 Filed 06/29/21 Page 7 of 7




                                   1   evidence at trial under Federal Rule of Civil Procedure 37(c)(1) unless it can “prov[e] that its

                                   2   failure to disclose the required information was substantially justified or is harmless.” R & R

                                   3   Sails, Inc. v. Ins. Co. of Pennsylvania, 673 F.3d 1240, 1246 (9th Cir. 2012). Atari has offered no

                                   4   justification for its failure to disclose damages calculations or evidence other than its incorrect

                                   5   assertion that no disclosure was required. This is not a substantial justification. Nor was Atari’s

                                   6   failure to disclose harmless because, without such information, Redbubble is unable to defend

                                   7   against Atari’s damages presentation at trial.

                                   8          The parties agree, however, that Redbubble has provided documents related to its own

                                   9   revenue, although they differ as to what information those documents convey. ECF No. 105 at 8

                                  10   (“Redbubble’s revenues from sales of allegedly infringing products are in the neighborhood of

                                  11   $20,000.”); ECF No. 109 at 8 (“The spreadsheets provided by Redbubble, most recently in

                                  12   connection with summary judgment briefing, per Redbubble, show ‘about $42,000’ in sales.”); id.
Northern District of California
 United States District Court




                                  13   (“[A]nother document produced by Redbubble shows that it sold in excess of $285,000 worth of

                                  14   products that were later removed from its platform because they infringed upon Atari’s intellectual

                                  15   property . . . .”). Atari may present this evidence in support of its statutory damages claim.

                                  16                                              CONCLUSION

                                  17          For the reasons set forth above, the Court enters summary judgment in favor of Redbubble

                                  18   on the issue of willfulness as to Atari’s trademark claims. Redbubble’s motion regarding Atari’s

                                  19   damages evidence is granted in part and denied in part. Atari may seek the minimum amounts of

                                  20   statutory damages, as to both its copyright and trademark claims, at trial. If it seeks more than the

                                  21   minimum amounts, it may rely only on the documents produced by Redbubble showing

                                  22   Redbubble’s revenues; it cannot present any evidence that it did not identify or disclose prior to

                                  23   the close of fact discovery.

                                  24          IT IS SO ORDERED.

                                  25   Dated: June 29, 2021
                                                                                         ______________________________________
                                  26
                                                                                                       JON S. TIGAR
                                  27                                                             United States District Judge

                                  28
                                                                                          7
